DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 25 May 2021, and of Species A1 and B1 during the telephone conversation with Leslie C. Hodges on 01 June 2021, is acknowledged. Since claim 4 is identified as falling under Species B1, it is hereby construed as being descriptive of what the Fig. 3A-C configuration depicts. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
At line 1 of claim 1, “the mold” should be added prior to “comprising”.
At line 2 of claim 7, terms such as “the mold” should be added prior to “further”.
Appropriate correction of these issues (a)-(b) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yotsutsuji et al. (US 4,225,109), or in the alternative, under 35 U.S.C. 103 as obvious over Yotsutsuji, and further in view of White et al. (WO 2015/108959).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in claim 1, Yotsutsuji is recognized for teaching a mold comprising outer and inner shells which may be respectively construed as element 1 and layer 13, layer 13 and layer 12, element 1’ and layer 13’, or layer 13’ and layer 12’ (see at least the fig. 1 embodiment and its corresponding description), with any one of these interpretations of outer and inner mold shells comprising the claimed first and second interior and exterior surfaces which are configured as claimed.
Notably, while Yotsutsuji does not disclose that the above-cited outer and inner shells are 3D printed as claimed, the act of 3D printing, which covers a wide range of techniques by which virtually any appropriate material may be provided with virtually any intended shape or configuration, this technique not believed to provide any structural distinction over what 
As to the dependent claims, it is again noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must 
As to structural features which do appear in the dependent claims, Yotsutsuji’s above-cited mold comprises the material types of claim 2 (at least for layers 13, 13’ vs. 12, 12’), comprises aspects of claims 3-4 as outlined by the above-cited fig. 1 embodiment, comprises the claim 5 conductivity (note use of metal for layer 12, 12’, such as the one or more electrically conductive materials outlined at least at 3:58-62), comprises the claim 6 openings cooperating to form a port for element 3, and comprises the claim 7 lid which may be construed for example as element 1’ (including layers 13’ and 12’)
As to claims 9-10, it is noted that Yotsutsuji’s above-cited mold also comprises the claim 9 thermal regulation element which may be construed as the 5:64 and/or 6:36-37 conductive material (and which may be construed as “in” shell 13, 13’ due to its formation against and within the 5:60-61 rough surface formations thereof), with the claim 10 3D printing either not limiting its structure or being met as outlined under the combination of Yotsutsuji with White as outlined under the rejection of claim 1 above. In the alternative that it is ultimately determined that one or more of these claim 9-10 features are not in fact met as such, then White is also recognized for teaching these claim 9-10 features as outlined in at least the above citations, and it would have been obvious for one of ordinary skill in the art to incorporate these teachings from White into Yotsutsuji as facilitating the insulation and/or temperature control that is desired by Yotsutsuji, and/or as providing a controllable and customizable active and/or passive thermal regulation within the body of the mold itself.

Claim 5 is additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to this claim above, and further in view of Mourou et al. (US 8,770,968).
In the alternative that it is ultimately determined that the claim 5 conductivity is not in fact met by Yotsutsuji as outlined under the rejection of this claim above, it is noted that Mourou also teaches a molding tool, particularly in which an electrically conductive material is provided so as to at least partially define a tool face of the resulting mold and to provide induction heating (see at least 1:62-2:10), and in which 3D printing may be utilized for forming one or more of the mold components (see at least 4:56-60). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Mourou into Yotsutsuji as providing such a conductive element for the additional utility which would have been provided thereby, which conductive element would further have facilitated the temperature control that is desired by Yotsutsuji, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself.

Claims 5-6 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to these claims above, and further in view of Kim (US 5,176,839).
In the alternative that it is ultimately determined that the claim 5 conductivity and/or claim 6 opening(s) are not in fact met by Yotsutsuji as outlined under the rejection of these claims above, it is noted that Kim also teaches a molding tool, particularly in which an embedded electrically conductive element is provided, and in which an injection port is provided which passes through multiple layers of the disclosed mold (see at least the depicted embodiments and .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to claims 1-7, 9, and 10 above, and further in view of McCulloch et al. (US 2009/0029102).
While Yotsutsuji does not appear to explicitly disclose the claim 8 hinge elements, it is noted that a wide range of configurations were known at the time of the invention for opening and closing a mold, including for example the claim 7-8 lid and hinge elements as disclosed for example in McCulloch’s mold embodiment(s) of figs. 1-2, 4, and 6-8. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from McCulloch into Yotsutsuji as providing an art-recognized suitable or interchangeable, hinged configuration for opening and closing Yotsutsuji’s mold.


Claims 9-10 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji, or Yotsutsuji in view of White, as applied to these claims above, and further in view of either Sugiura (US 9,987,769), Koyanagi (US 2017/0043506), and/or Mourou et al. (US 8,770,968).
In addition/alternative with respect to claims 9-10, it is noted that a wide range of mold configurations were known at the time of the invention for providing thermal regulation in at least one component thereof, including whereby such elements may be formed by 3D printing as part of the mold’s fabrication process. See, for example, Sugiura in at least the fig. 1 embodiment and its corresponding description, see Koyanagi in at least the fig. 3-8 embodiment(s) and their corresponding description (in addition to the fig. 10 manufacturing process), and see Mourou at least 4:56-60. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Sugiura, Koyanagi, and/or Mourou into Yotsutsuji as providing such thermal regulation element(s) for the additional utility which would have been provided thereby, which element(s) would further have facilitated the temperature control that is desired by Yotsutsuji, and/or would have provided a controllable and customizable thermal regulation within the body of the mold itself.





Conclusion
It is noted that a number of the supporting references cited under 35 U.S.C. 102/103 rejections above, in addition/alternative to one or more other additional references hereby added to the record, are also believed to anticipate or render obvious features of at least claim 1, but are not cited under alternative rejections for the sake of brevity. See at least the abstract and figures of all of the additional prior art hereby made of record, which should be considered in their entirety prior to filing a formal response to this Office action. The Examiner may be contacted directly to discuss how best to distinguish not only over the applied prior art above, but also over the entirety of prior art hereby added to the record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742